Title: From George Washington to William Heath, 17 November 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 17th Novemr 1780
                        
                        I have received your favors of the 15th and 16th instants. When the 1st and 5th New York Regiments were
                            ordered up to Albany, I directed Genl Clinton, if he should receive advice that the enemy had retired, to send them down
                            again. Under this order he accordingly directed their return. I had not then fixed, in my mind, the line of Cantonment of
                            which I afterwards informed you. Upon the whole, it seems lucky that they did return, as by the Copy of General Clintons
                            letter to you, there were no means of subsisting them at Albany. You will direct them to be disembarked and disposed of
                            for the present in such a manner as will best answer the general plan of cantonment mentioned in my private letter of the
                                 and for the purpose of making an addition to the strength of
                            your foraging party.
                        Capt. Hughes has obtained a Furlough upon the recommendation of Major Torrey the
                            commanding Officer of the Regiment, and Lieut. Lewis has obtained his discharge upon producing Vouchers signed by Major
                            Torrey—Capt. White the pay Master of the Regt and the Auditors, that he has settled all his public and Regimental
                            Accounts. They have both gone from Camp to their respective places of abode.
                        I fancy the account of Colo. Gansevorts Regiment coming down is premature. I desired General schuyler to keep
                            it at Saratoga ’till further orders from me.
                        Major Ballard of Massachusetts who went up with the Invalids of the Line will apply for leave to go to
                            Pougkepsie on business with the Governor—you will be pleased to grant it. I am Dear Sir your most obt Servt
                        
                            Go: Washington
                        
                    